—In an action to recover damages for medical malpractice, *498nonparty Robert J. Walker, the defendant’s attorney, appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, (Weiss, J.), dated July 14, 2003, as granted that branch of the plaintiffs motion which was for the imposition of a sanction upon him pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the contention of the appellant, the defendant’s attorney, the Supreme Court providently exercised its broad discretion, to which we accord substantial deference, in imposing a sanction upon him pursuant to CPLR 3126 for his conduct during disclosure (see Zletz v Wetanson, 67 NY2d 711, 713 [1986]; Orner v Mount Sinai Hosp., 305 AD2d 307, 309 [2003]; Jaffe v Hubbard, 299 AD2d 395 [2002]; New v Scores Entertainment, 255 AD2d 108 [1998]; Taub v Wulwick, 168 AD2d 492, 493 [1990]; Miller v Duffy, 126 AD2d 527, 528 [1987]; Sawh v Bridges, 120 AD2d 74, 77-78 [1986]; cf. Bach v City of New York, 304 AD2d 686 [2003]). Prudenti, P.J., Ritter, Luciano and Crane, JJ., concur.